Citation Nr: 1039185	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-15 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to June 1959 and 
from September 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and assigned a 0 percent disability rating for bilateral hearing 
loss, effective November 30, 2005.  The Veteran testified before 
the Board in August 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition of 
the claim.  

In his August 2010 testimony before the Board, the Veteran stated 
that since his last VA examination, he had received treatment at 
the New York, New York, VA Medical Center for hearing loss.  
Specifically, he reported that he had been fitted with hearing 
aids in March 2010 and that he had subsequently returned for 
adjustment of the hearing aids.  Therefore, it appears that there 
are VA medical records since August 2006 in which the Veteran was 
treated for his bilateral hearing loss.  However, a review of the 
record indicates that these records have not yet been associated 
with the Veteran's claims file.  Because information sufficient 
to allow for a search of the Veteran's VA medical records since 
August 2006 is available, and those records may be useful in 
deciding the Veteran's claim, an attempt to obtain them should be 
made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The Veteran was last afforded a VA examination for his hearing 
loss in August 2006.  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is 
somewhat remote, and he has asserted that his disability has 
worsened since the last examination.  Specifically, he alleges 
that he now requires the use of hearing aids.  He also reports 
that he has difficulty distinguishing words that his wife says 
and has problems hearing when there is background noise.  The 
Veteran also states that he has more difficulty in hearing higher 
pitched voices and that he has to turn the television and radio 
up to a very loud volume.  

Because there may have been significant changes in the Veteran's 
condition, the Board finds that a new audiological examination is 
needed to fully and fairly evaluate the Veteran's claim for an 
increased initial rating.  Allday v. Brown, 7 Vet. App. 517 
(1995) (where the record does not adequately reveal current state 
of disability, fulfillment of duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since previous examination); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the VA medical center in 
New York, New York, the Veteran's medical 
records since August 2006 and associate 
them with the claims file.  All efforts to 
obtain the records should be fully 
documented, and the facility must provide 
a negative response if records are not 
available.   

2.  Schedule the Veteran for an 
audiological examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  Specifically, the 
examiner should conduct a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  All tests 
should be conducted without the use of any 
hearing aids.  The claims folder should be 
reviewed by the examiner and the 
examination report should note that 
review.  

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


